Citation Nr: 0618406	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  99-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from July 1981 to 
February 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1997 and March 1999 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In November 2003, the Board remanded this case for 
development and notification actions.  The case was returned 
to the Board in March 2006.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran's currently diagnosed obstructive sleep apnea had 
onset during his active naval service or is etiologically 
related to such service.

2.  There is credible supporting evidence that the veteran's 
claimed in-service stressor of participating in an effort to 
rescue service members who fell into the sea from a ship's 
helicopter occurred as he has described it.

3.  The veteran's currently diagnosed PTSD has been linked by 
medical evidence to a verified in-service stressor.

CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in March 2004 and march 2005 by the VA Appeals 
Management Center (AMC) in Washington, DC, satisfied the 
statutory and regulatory duty to notify provisions.  There is 
no indication in the record that additional evidence material 
to the issues decided herein which is not part of the 
veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claim decided herein.  The 
adjudication of the veteran's claims on appeal was prior to 
the enactment of the Veterans Claims Assistance Act of 2000.  
The notice provided to the veteran by the AMC in March 2004 
and March 2005 was the kind of remedial notice which the 
Court found in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to be permissible under the applicable statute and 
regulations.  In view of the fact that the veteran and his 
representative have had ample opportunity to identify or 
submit additional evidence in support of the appeal during 
the 15 months which have passed since the March 2005 VCAA 
notice, the timing of the VCAA notice provided to the veteran 
by the AMC was not prejudicial to him.

Service Connection, In General

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Sleep Apnea

"Sleep apnea" involves transient attacks of failure of 
automatic control of respiration, resulting in alveolar 
hyperventilation, which becomes more pronounced during sleep.  
The two primary types are central sleep apnea and obstructive 
sleep apnea.  See Dorland's Illustrated Medical Dictionary 
106 (Dorland's) (28th ed., 1994).  "Hyperventilation" is a 
state in which there is an increased amount of air entering 
the pulmonary alveoli (increases alveolar ventilation) 
resulting in reduction of carbon dioxide tension and 
eventually leading to alkalosis.  See Dorland's at 803.  
"Alkalosis" is a pathologic condition resulting from 
accumulation of base, or from loss of acid without comparable 
loss of base in the body fluids, and characterized by 
decrease in hydrogen ion concentration (increase in pH).  See 
Dorland's at 46.  "Obstructive sleep apnea" is sleep apnea 
resulting from collapse or obstruction of the airway with the 
inhibition of muscle tone which occurs during REM [rapid eye 
movement] sleep; seen primarily in middle-aged obese men.  
See Dorland's at 106.    

Whether an individual has the sleep disorder of sleep apnea 
is a question requiring medical judgment on which the only 
probative evidence is competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2005).

The veteran's service medical records are entirely negative 
for any complaint by the veteran of sleep abnormality or for 
any findings or diagnosis of sleep apnea.  In a report of 
medical history in January 1992 for separation from service, 
the veteran's response was in the negative to the question of 
whether he had or had ever had frequent trouble sleeping.  At 
a medical examination in January 1992 for separation from 
service, no sleep disorder of any kind was diagnosed.

In May 1994, at the sleep disorders center of a private 
hospital, the veteran underwent the diagnostic study of a 
polysomnogram.  Polysomnography is the polygraphic recording 
during sleep of multiple physiological variables, both 
directly and indirectly related to the state and stages of 
sleep, to assess possible biological causes of sleep 
disorders.  See Dorland's at 1332.  Prior to the study, it 
was noted that the veteran was 5 feet 8 inches tall and 
weighed 220 pounds and that he provided a history of loud 
snoring and daytime sleepiness "for some time now" with the 
duration of these complaints in months or years not 
specified.  The private sleep study in May 1994 resulted in 
an assessment of sleep apnea syndrome.  A recent, private 
sleep study in June 2003 confirmed a diagnosis of obstructive 
sleep apnea.  It was noted that the veteran was a user of a 
CPAP [continuous positive airway pressure] device and that 
using the CPAP device eliminated respiratory events in his 
case.

The veteran contends that he suffered from obstructive sleep 
apnea during his active military service but he has not 
convincingly explained how he reached that conclusion, nor 
has he submitted any corroboration of his assertion that he 
had symptoms of sleep apnea in service, such as a statement 
in writing or hearing testimony by someone with personal 
knowledge of the matter, such as a person who slept with him 
at night while he was on active duty.  As a layman without 
medical training or expertise, the veteran is not qualified 
to provide an opinion on a question of medical diagnosis or 
medical causation, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992), and so his stated belief that he had 
sleep apnea in service is lacking in probative value.  It 
should also be noted that an individual who experiences the 
symptoms of obstructive sleep apnea such as stopping 
breathing and gasping for breath while he is unconscious 
(asleep) cannot be considered a reliable historian in that 
regard.  

Because there is no competent medical evidence of record that 
the veteran's currently diagnosed obstructive sleep apnea had 
its onset during his active service or is etiologically 
related to an event, injury, or disease during such service, 
and there is no indication in the record of this case from a 
credible source that the veteran had symptoms of sleep apnea 
during active service, the Board concludes that the 
preponderance of the evidence of record is against the claim 
for service connection for sleep apnea, and entitlement to 
that benefit is not established.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

As the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for sleep apnea, 
the benefit of the doubt doctrine does not apply on that 
issue.  38 U.S.C.A. § 5107(b) (West 2002). 

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

In the veteran's case, his principal claimed in-service 
stressor is participating in a mission to attempt to rescue 
the pilots of a Navy helicopter which fell into the sea when 
attempting a night landing on the deck of the ship on which 
the veteran was serving in August 1984 and witnessing the 
dead bodies of the pilots pulled from the sea.  Copies of the 
1984 command history and deck log of the USS Leftwich (DD-
984) obtained by VA from the United States Army and Joint 
Services Records Research Center verify that the incident as 
described by the veteran occurred and that there were 
fatalities.  The official naval records do not state the 
names of the member's of the ship's crew who participated in 
the rescue efforts.  However, the veteran's naval personnel 
records show that he was a seaman aboard the USS Leftwich who 
had had damage control emergency parties' training as well as 
shipboard aircraft team training, which tends to support his 
assertion that he was a member of the rescue party in August 
1984.  A statement dated in May 2004 from the veteran's 
nephew, who stated that he works in the mental health field, 
tends to show that the veteran's account of the event in 
question and his part in it are true.  Post-service mental 
health providers have diagnosed the veteran with PTSD based 
on this stressor which is now considered to be verified, and 
so the requirements of 38 C.F.R. § 3.304(f) for allowance of 
the veteran's claim for service connection for PTSD have been 
satisfied, and entitlement to that benefit is established.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005). 


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for PTSD is granted. 



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


